                                   Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 1 of 52
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Douglas M. Carpenter, Daniel Kletcheck, Christopher M. Walker,                                              Pepperidge Farm, Incorporated
on behalf of themselves and all others similarly situated
  (b) County of Residence of First Listed Plaintiff Montgomery                                                County of Residence of First Listed Defendant              Fairfield
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Charles J. Kocher, Esq. & Matthew A. Luber, Esq.
McOmber McOmber & Luber, P.C.
39 E. Main Street, Marlton, NJ 08053, 856-985-9800

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place     ’ 5    ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                       ’ 6    ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product                 Product Liability      ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                           Injury Product                                                   New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                   Liability                                                  ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud             ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending               Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability         ’ 380 Other Personal          ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage                Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:              ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                           ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                           26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                            Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                          Agency Decision
                                             Employment                  Other:                      ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration                                                    State Statutes
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          29 U.S.C. §§ 201, et. seq. ("FLSA")
VI. CAUSE OF ACTION Brief description of cause:
                                           Plaintiffs are alleging FLSA violations.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/10/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                             Case 2:20-cv-03881-GJP
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    08/10/20 Page 2 of 52
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                      Hatboro, Pennsylvania
Address of Plaintiff: ______________________________________________________________________________________________
                                    595 Westport Ave., Norwalk, Connecticut 06851
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           08/10/2020
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                        PA 93141
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

¨      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  ¨    1.    Insurance Contract and Other Contracts
¨      2.     FELA                                                                          ¨    2.    Airplane Personal Injury
¨      3.     Jones Act-Personal Injury                                                     ¨    3.    Assault, Defamation
¨      4.     Antitrust                                                                     ¨    4.    Marine Personal Injury
¨      5.     Patent                                                                        ¨    5.    Motor Vehicle Personal Injury
¨      6.     Labor-Management Relations                                                    ¨    6.    Other Personal Injury (Please specify): _____________________
¨      7.     Civil Rights                                                                  ¨    7.    Products Liability
¨      8.     Habeas Corpus                                                                 ¨    8.    Products Liability – Asbestos
¨      9.     Securities Act(s) Cases                                                       ¨    9.    All other Diversity Cases
¨      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
¨      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

              Charles J. Kocher
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

       ¨      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

       ¨      Relief other than monetary damages is sought.


           08/10/2020
DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                                        PA 93141
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
             Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 3 of 52

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
Douglas M. Carpenter, Daniel Kletcheck,           :                          CIVIL ACTION
Christopher M. Walker, et al.                     :
                   v.                             :
Pepperidge Farm, Incorporated                     :
                                                  :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( X)
(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )


August 10, 2020                Charles J. Kocher                      Plaintiffs
Date                              Attorney-at-law                        Attorney for
856-985-9800                   856-263-2450                           cjk@njlegal.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 4 of 52




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

-------------------------------------- X
                                         :
DOUGLAS M. CARPENTER, DANIEL :
KLETCHECK, CHRISTOPHER M. WALKER, :
                                           Civil Action No. ________
                                         :
               Plaintiffs, on behalf of  :
               themselves and all others :
               similarly situated,       :
                                         : JURY TRIAL DEMANDED
                                         :
      - vs. -                            :
                                         :
PEPPERIDGE FARM, INCORPORATED,
                                         :
               Defendant.
-------------------------------------- X

                       COMPLAINT-CLASS/COLLECTIVE ACTION

       Plaintiffs Douglas Carpenter, Daniel Kletcheck, and Christopher M. Walker deliver food

products to retail stores and other end users on behalf of Pepperidge Farm, Incorporated

(“Defendant” or “Pepperidge Farm”) pursuant to form contracts like those attached as Exhibits

A-C (Plaintiffs’ Consignment Agreements). In this “hybrid” class/collective action lawsuit

arising from Defendant Pepperidge Farm’s misclassification of its delivery drivers in the

Commonwealth of Pennsylvania as “independent contractors,” Plaintiffs allege that Defendant

Pepperidge Farm has: (i) failed to pay them overtime premium compensation in violation of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et. seq.; (ii) subjected them to improper

pay deductions in violation of the Pennsylvania Wage Payment and Collection Law (“PWPCL”),

43 P.S. §§ 260.1, et seq.; and (iii) been unjustly enriched under Pennsylvania common law.

Plaintiffs, on behalf of themselves and on behalf of all others similarly situated, seek all damages

available under these claims.




                                                 1
            Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 5 of 52




                                  JURISDICTION AND VENUE

       1.        This Court has subject matter jurisdiction over the FLSA claim pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331.

       2.        This Court has subject matter jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       3.        Venue is proper pursuant to 28 U.S.C. § 1391. Defendant Pepperidge Farm is

located in and/or regularly conducts business in this judicial district.

                                            PARTIES

       4.        Plaintiff Doug Carpenter (“Carpenter”) resides in Hatboro, Pennsylvania. He has

been a Pepperidge Farm distributor since July 6, 2015.

       5.        Plaintiff Daniel Kletcheck (“Kletcheck”) resides in Langhorne, Pennsylvania. He

has been a Pepperidge Farm distributor since 2009.

       6.        Plaintiff Christopher M. Walker (“Walker”) resides in Warminster, Pennsylvania.

He has been a Pepperidge Farm distributor since 2006.

       7.        Defendant Pepperidge Farm is a Connecticut corporation with its principal place

of business at 595 Westport Ave., Norwalk Connecticut 06851. Defendant Pepperidge Farm

misclassifies its employees, who deliver and stock baked food products from its Pennsylvania

distribution centers, as independent contractors. Defendant Pepperidge Farm is and was, at all

relevant times, an employer under Pennsylvania law.

                                          FACTS

       8.        Pepperidge Farm maintains a network of Distributors in Pennsylvania to distribute

its biscuit and snack products throughout the Commonwealth of Pennsylvania.

       9.        Pepperidge Farm sells its products to various retail stores such as grocery stores,



                                                   2
          Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 6 of 52




mass merchandisers, and convenience stores and relies on its Distributors to deliver its products

to market. Distributors deliver, stock, merchandise, promote, and remove Pepperidge Farm

products for stores in defined territories.

        10.     Plaintiffs and Class Members performed delivery, stocking, merchandising,

promotional, and removal services on behalf of Pepperidge Farm in Pennsylvania.

        11.     Upon information and belief, Pepperidge Farm has employed hundreds of

Distributors in Pennsylvania during the Class Period.

        12.     In order to perform work for Pepperidge Farm, Plaintiffs and similarly situated

Distributors signed a Pepperidge Farm “Consignment Agreement” (hereinafter “Agreement”),

which detailed the terms of Distributors’ work for Defendant and labels Distributors as

“independent businessm[e]n.” Copies of Plaintiffs’ Agreements are attached to this Complaint

as Exhibits A-C and are, upon information and belief, substantially similar in substance to the

Agreements signed by the putative Class/Collective Members that Plaintiffs seek to represent.

While Distributors pay for the opportunity to enter into these Agreements and to secure an

assigned distribution territory, Pepperidge Farm’s right to control, and extensive actual control,

over Plaintiffs and Class/Collective Members is such that the Distributors are actually employees

under Pennsylvania law.

        13.     Pepperidge Farm retained the right to terminate Distributors’ contracts at any time

without cause. The Agreement states, “[Defendant] shall have the right in its discretion to

terminate this Agreement at any time without cause upon written notice to the Consignee.” Exh.

A at ¶ 23.

        14.     In addition, Pepperidge Farm also retained the right to terminate Distributors’

contracts at its discretion for cause. Exh. A at ¶ 19. Defendant’s “for cause” grounds for



                                                 3
          Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 7 of 52




termination, as stated in Distributors’ Agreements, reserved the right for Defendant to exercise

extensive control over the details of Distributors’ work. Defendant retained the right to

terminate Distributors’ contracts for “failure of [Distributor] to realize the sales potential of the

Territory and Consignee’s failure to make satisfactory improvement within thirty days after

notice of inadequacy . . . .” Exh. A at ¶ 19(a). In order to use their best efforts to fully realize the

sales potential of their routes, Distributors were required by the terms of the Agreement to:

              a. “actively solicit all retail stores in the Territory whose accounts can by [sic]

                 profitably handled;”

              b. “maintain at all times an adequate and fresh supply of Consigned Products in all

                 such retail stores;”

              c. “provide distribution service to all such retail stores on such days of the week

                 (including weekends), at such intervals and with such frequency as is necessary to

                 realize the full sales potential thereof and to maintain an adequate fresh supply of

                 Consigned Products therein;”

              d. “make available to all such retail stores all varieties of authorized Consigned

                 Products unless it is demonstrably unprofitable to do so;”

              e. “cooperate with [Defendant] in the effective utilization of [Defendant’s]

                 advertising, sales promotion, and space merchandising programs and;”

              f. “keep fully informed of [Defendant’s] recommended policies and method for

                 increasing sales and improving distribution service.” Exh. A at ¶ 4.

        15.      Distributors’ contracts could also be terminated for cause for the following

reasons, which gave Pepperidge Farm great latitude in determining how Distributors carried out

their duties:



                                                    4
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 8 of 52




             a. the “failure of [Distributor] adequately to realize the sales potential of the

                Territory and [Distributor’s] failure to make satisfactory improvement within

                thirty days after notice of inadequacy from [Defendant]” Exh. A ¶19(a);

             b. the “failure of [Distributor] to maintain the general appearance and condition of

                its truck(s) or other equipment, the general appearance or deportment or that of its

                officers, directors, employees, agents, representatives, or helpers, in accordance

                with standards in keeping with the established reputation of [Defendant] and the

                high quality of its products and the continuance of such failure for more than five

                days after written notice thereof from [Defendant]” Exh. A ¶19(c); or

             c. “any actions, activities or practices of [Distributor or agents] which either do, or

                in the opinion of [Defendant] are likely to, materially damage the reputation of

                [Defendant] and/or [Defendant’s] relations or reputation with consumers, retail

                stores, or any other purchaser of Consigned Products” Exh. A ¶19(f).

       16.      Pepperidge Farm employed sales managers who supervised Distributors’ work,

including that of Plaintiffs. Through its sales managers and other agents, Defendant conducted

regular evaluations of Distributors’ sales and store performance. If a Distributor’s performance

was deemed inadequate, Defendant retained the right to send the Distributor a letter requiring

that he or she remedy performance within five days, or Defendant could make other

arrangements to service the store and could even terminate the Distributor’s contract. Exh. A at

¶ 7.

       17.      Pepperidge Farm retained the right to “establish reasonable sales and/or

distribution goals for [Distributor] and this Distributorship” and required that Distributors “shall

either meet or exceed such goals.” Exh. A at ¶ 4 (emphasis added). Defendant’s sales managers



                                                   5
          Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 9 of 52




often set such goals for Distributors throughout the year. Under the terms of Defendant’s

Agreement, failure to meet or exceed Defendant’s sales or distribution goals was “for cause”

grounds for termination of a Distributor’s contract. See Exh. A at ¶¶ 19(a), (b), (d).

       18.     Pepperidge Farm retained the right to exercise control over the manner and means

of accomplishing the delivery of its products to market through its Distributors. Defendant

requires Plaintiffs and other members of the FLSA Collective and Pennsylvania Class to perform

their duties under the policies, procedures, pricing and promotions set by Defendant Pepperidge

Farm. Defendant provided Distributors with schematics, or “plan-o-grams,” which depicted

precisely how its Distributors should display the products that they delivered to stores.

Pepperidge Farm, not Distributors, determined the wholesale price of its product. Pepperidge

Farm directed the number of times that Distributors should visit their stores each week, and

monitored Distributors’ activity through its sales managers and its billing and ticketing systems.

Pepperidge Farm retained the right to require that Distributors attend quarterly sales meetings

where sales managers informed Distributors of Defendant’s upcoming promotions and praised

Distributors with the highest sales numbers. Pepperidge Farm also negotiated the space for its

products at the stores its Distributors serviced. If stores did not wish to receive deliveries from

Defendant’s Distributors, Pepperidge Farm retained the right to make other arrangements with

the store for the delivery of its products. See Exh. A at ¶ 8.

       19.     Pepperidge Farm determined the days that its Distributors could pick up their

product from the warehouse.

       20.     Pepperidge Farm disciplines its Distributors and its policies and practices

regarding such discipline, as set forth in its common Agreements, demonstrate control over its

Distributors that an employer has over its employees. See Exh. A at ¶ 7.



                                                  6
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 10 of 52




       21.     Pepperidge Farm also required that its Distributors purchase and maintain a

specialized handheld device, along with a printer, that transmitted detailed information about

Distributors’ deliveries, including when these deliveries occurred and to which stores.

Pepperidge Farm charges its Distributors fees associated with weekly maintenance of its

handheld device, among other charges for supplies.

       22.     Defendant contacts Plaintiffs and the FLSA Collective/Pennsylvania Class

regularly via the handheld device, emails, regular mail, text message, and/or via phone calls

regarding communications such as, without limitation, stores needing Defendant’s products,

placement of product in stores, and/or promotions of Defendant.

       23.     Distributors routinely worked a substantial number of overtime hours a week on

Agreements that last indefinitely.

       24.     Despite Defendant’s extensive right of control over Distributors’ work, Defendant

has routinely classified Distributors as independent contractors.

       25.     Even though Pepperidge Farm labeled “independent businessm[e]n,” Distributors

were not permitted to sell their Distributorships without “prior written approval of [Defendant]”.

Exh. A at ¶¶ 15, 18. Defendant required that any buyer of Plaintiffs’ Distributorships meet

Defendant’s requirements as to “character, ability, financial responsibility, business acumen, and

adequate facilities . . . .” Id. at ¶ 18. Defendant retained the right to interview prospective

buyers and require that Plaintiffs’ prospective buyers submit a business plan to Defendant, which

Defendant would have to approve in order for a sale to take place. Defendant retained “its Right

of First Refusal” for any sale of all or any portion of the Distributorship. Id.

       26.     Upon information and belief, Defendant misclassified Plaintiffs and similarly

situated Distributors knowingly and willfully.



                                                  7
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 11 of 52




        27.       Pepperidge Farm has paid Plaintiffs and Class/Pennsylvania Collective Members

under a common compensation plan and policy where Distributors were paid a sales commission

based on the items sold.

        28.       Defendant has caused Plaintiffs and similarly situated Class/Pennsylvania

Collective Members to work hours in excess of 40 hours a week.

        29.       As a result of Defendant’s misclassification of Distributors as “independent

businessmen,” Defendant has failed to pay overtime compensation to Plaintiffs and similarly

situated Class Members for hours worked in excess of eight hours per day and/or 40 hours per

week.

        30.       As a result of Defendant’s misclassification of Distributors as “independent

contractors,” Defendant has failed to indemnify Plaintiffs and similarly situated Class Members

for employment-related expenses, including the cost of providing appropriate vehicles and

vehicle expenses such as fuel, maintenance, repair; the cost and maintenance of a handheld

device and printer; the cost of warehousing Defendant’s products; pallet fees that Defendant

charged Plaintiffs and similarly situated Class Members; expenses incurred as the result of stale

products and inventory irregularities; and the cost of required business liability insurance.

        31.       As a result of Defendant’s misclassification of Distributors as “independent

contractors,” Defendant has unlawfully collected and withheld earned wages through deducting,

without limitation: pallet fees/assessments, the cost and maintenance of a handheld computer

device(s) and printer(s), and charges incurred as the result of stale products and inventory

irregularities.

        32.       The policies related to any deductions from the wages of Plaintiffs and the FLSA

Collective/Pennsylvania Class regarding stale products were set by Defendant only without any



                                                   8
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 12 of 52




negotiation or participation by Defendant’s Distributors.

       33.      As a result of Defendant’s misclassification of Distributors as “independent

contractors,” Defendant has failed to itemize the total hours worked on wage statements

furnished to Plaintiffs and similarly situated Class Members; to maintain payroll records showing

the actual hours worked by Plaintiffs and the Class members; and/or to record the actual hours

worked by Plaintiffs and similarly situated Class Members.

       34.      As a result of Defendant’s misclassification of Distributors as “independent

contractors,” Defendant has willfully and knowingly failed to pay Plaintiffs and similarly

situated Class Members upon termination of employment, all accrued compensation, including

repayment of all unlawful charges, compensation for missed meal and rest periods, and payment

of overtime compensation.

                               CLASS ACTION ALLEGATIONS

       35.      Pursuant to Federal Rule of Civil Procedure 23(b)(3), Plaintiffs bring this action

on their own behalf and as a class action on behalf of all persons or entities who have been

employed by Defendant Pepperidge Farm as Distributors under its Agreements in the

Commonwealth of Pennsylvania at any time within four years preceding the filing of this action.

       36.      Plaintiffs bring their FLSA claim on behalf of themselves and all other persons

who, either individually or through individually-owned corporate entities (e.g., individually-

owned LLCs), have performed food distribution work for Defendant Pepperidge Farm in

Pennsylvania within the past three years pursuant to Agreements or similar contracts (“FLSA

Collective”).

       37.      Plaintiffs bring their PWPCL claim on behalf of themselves and all other persons

who, either individually or through individually-owned corporate entities (e.g., individually-



                                                 9
             Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 13 of 52




owned LLCs), have performed food distribution work for Defendant in the Commonwealth of

Pennsylvania (“Pennsylvania Class”) within the past three years pursuant to Agreements or

similar contracts.

        38.      Plaintiffs bring their unjust enrichment claim on behalf of themselves and the

Pennsylvania Class within the past four years.

        39.      Plaintiffs’ FLSA claim should proceed as a collective action because Plaintiffs

and other putative collective members, having worked pursuant to the common overtime pay

policy described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b) and

the associated decisional law.

        40.      Class action treatment of Plaintiffs’ state law claims is appropriate because, as

alleged below, each of Federal Rule of Civil Procedure 23’s class action requirements is

satisfied.

        41.      The class, upon information and belief, includes over 100 individuals, all of

whom are readily ascertainable based on Defendant’s payroll records and are so numerous that

joinder of all class members is impracticable.

        42.      Plaintiffs are class members, their claims are typical of the claims of other class

members, and they have no interests that are antagonistic to or in conflict with the interests of

other class members. Plaintiffs are informed and believe that, like other Distributors, Plaintiffs

were misclassified as “independent contractors” when they were actually statutory and common-

law employees and were therefore deprived the protections of employee status under the law.

Plaintiffs had the same duties and responsibilities as other class members, and were subject to the

same policies and practices, and the same or substantially similar conditions of employment.

        43.      Plaintiffs and their lawyers will fairly and adequately represent the class members



                                                  10
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 14 of 52




and their interests. Plaintiffs have been treated in the same manner as other class members by

Defendant and have been damaged by this treatment in the same manner as other class members

by their loss of overtime premium wages, their exclusion from employee compensation

programs, plans and agreements, and their payment of Defendant’s expenses. Plaintiffs are

committed to prosecuting this action. Plaintiffs have retained attorneys with significant class

action experience.

       44.     Questions of law and fact are common to all class members, because, inter alia,

this action concerns Defendant’s common business policies, as described herein. The legality of

these practices will be determined through the application of generally applicable legal principles

to common facts.

       45.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual

class members and because a class action is superior to other available methods for the fair and

efficient adjudication of this litigation. Those common questions that predominate over any

questions that may affect individual Class members include: (i) whether Plaintiffs and Class

members have been misclassified as independent contractors and actually were or are employees of

Defendant; and (ii) whether Defendant has violated the rights of Plaintiffs and Class members by

making illegal deductions from their wages, depriving them of overtime and other benefits of being

employees, and requiring them to pay Defendant’s expenses.

                                      COUNT I – FLSA

      [On Behalf of Plaintiffs an FLSA Collective of Pennsylvania Distributors]

       46.     All previous paragraphs are incorporated as though fully set forth herein.

       47.     The FLSA requires that employees receive overtime premium compensation



                                                 11
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 15 of 52




calculated at 150% of their regular pay rate for all hours worked over 40 per week. See 29 U.S.C.

§ 207(a)(1).

        48.    Defendant Pepperidge Farm is an employer that is required to comply with the

FLSA’s overtime pay mandate, and Plaintiffs and the FLSA Collective members are employees

entitled to the mandate’s protections.

        49.    Defendant Pepperidge Farm violated the FLSA by failing to pay Plaintiffs and

FLSA Collective members’ overtime premium compensation for hours worked over 40 per

week.

        50.    In violating the FLSA, Defendant Pepperidge Farm acted willfully and with

reckless disregard of clearly applicable FLSA provisions.

                                         COUNT II – PWPCL

        [On Behalf of Plaintiffs and the Rule 23(b)(3) Pennsylvania Class]

        51.    All previous paragraphs are incorporated as though fully set forth herein.

        52.    The PWPCL prohibits pay deductions except for those explicitly permitted by law or

regulation. See 43 P.S. § 260.3; 34 Pa. Code § 9.1; see generally Ressler v. Jones Motor Co., Inc.,

487 A.2d 424 (Pa. Super. 1985).

        53.    Defendant Pepperidge Farm is an employer that is required to comply with the

PWPCL, and Plaintiffs and other Pennsylvania Class members are employees entitled to the

PWPCL’s protections.

        54.    The various deductions that Defendant took from Plaintiffs and other class

members, as alleged herein, are not permitted by the PWPCL and, therefore, violate the PWPCL.




                                                 12
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 16 of 52




                                COUNT III – Unjust Enrichment

              [On Behalf of Plaintiffs and the Rule 23(b)(3) Pennsylvania Class]

       55.     All previous paragraphs are incorporated as though fully set forth herein.

       56.     The Pennsylvania doctrine of unjust enrichment permits a plaintiff to recover

from a defendant where (i) the plaintiff has conferred benefits on the defendant; (ii) such benefits

have been appreciated by the defendant; and (iii) it would be inequitable for the defendant to

retain such benefits without payment of value. Under such circumstances, a plaintiff must be

compensated for the benefits unjustly received by the defendant.

       57.     Under the unjust enrichment doctrine, Plaintiffs and all Pennsylvania Class

members seek the recovery of monies retained by Defendant due to Pepperidge Farm’s extra-

contractual business practice of requiring Distributors to incur the types of operating expenses

ordinarily incurred by employers. These operating expenses include, without limitation, gasoline

expenses, vehicle expenses, vehicle insurance, liability insurance, and/or maintenance fees for

the handheld device(s)/printers(s), including cellular data fees for the handheld device(s) and

printer(s). Defendant has avoided such expenses by misclassifying Plaintiffs and the

Pennsylvania Class/FLSA Collective members as non-employee contractors even though

Defendant both retains and exercises the right to control the most significant aspects of the

Distributor position. Under such circumstances, it is inequitable for Defendant to retain the

benefits of the misclassification.

       58.     Moreover, if the Court determines that any Plaintiff or group of class members is

not in privity of contract with Defendant or that the pay deductions associated with the PWPCL

claim are not governed by the contract, then such Plaintiff or group of class members will invoke

the unjust enrichment doctrine to recover the value of the pay deductions that are the subject of



                                                 13
         Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 17 of 52




the PWPCL claim. Under the circumstances alleged herein, it would inequitable for Defendant

to retain the benefits associated with such claims.

                                    PRAYER FOR RELIEF

       Plaintiffs, on behalf of themselves and other members of the FLSA Collective and

Pennsylvania Class, seek the following relief:

               a.      Pursuant to 29 U.S.C. § 216(b), conditionally certify this case as an FLSA

                       “collective action” and approve the dissemination of notice to similarly-

                       situated persons and informing them of this action and enabling them to

                       opt-in;

               b.      Certify the Pennsylvania Class pursuant to Federal Rule of Civil

                       Procedure 23(b)(3);

               c.      Enter judgment in favor Plaintiffs and the Pennsylvania Class/FLSA

                       Collective and against Defendant Pepperidge Farm;

               d.      Award the payment of all overtime wages; the reimbursement of all

                       improper pay deductions, fees, charges, and other out-of-pocket

                       expenditures; liquidated damages under the FLSA and PWPCL; pre- and

                       post-judgment interest; all available declaratory or injunctive relief; and

                       such other relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiffs demand a jury trial.




                                                 14
        Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 18 of 52




                                 Respectfully,

Dated: August 10, 2020     By:   /s/ Charles J. Kocher
                                 Matthew A. Luber, Esq.
                                 PA ID # 309323
                                 Charles J. Kocher, Esq.
                                 PA ID # 93141
                                 McOMBER, McOMBER & LUBER, P.C.
                                 39 E. Main Street
                                 Marlton, NJ 08053
                                 Telephone: (856) 985-9800
                                 Facsimile: (856) 263-2450
                                 E-mail: mal@njlegal.com
                                 E-mail: cjk@njlegal.com


                                 Simon B. Paris, Esq.
                                 Patrick Howard, Esq.
                                 SALTZ, MONGELUZZI, & BENDESKY, P.C.
                                 1650 Market Street, 52nd Floor
                                 Philadelphia, PA 19103
                                 Telephone: (215) 496-8282
                                 Facsimile: (215) 496-0999
                                 E-mail: sparis@smbb.com
                                 E-mail: phoward@smbb.com

                                 Attorneys for Plaintiffs and the Putative
                                 Pennsylvania Class/FLSA Collective Members




                                       15
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 19 of 52




                                         REDACTED


                                                    REDACTED




                                               REDACTED
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 20 of 52




                                         REDACTED


                                 REDACTED


                                            REDACTED
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 21 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 22 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 23 of 52




                              REDACTED




                            REDACTED
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 24 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 25 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 26 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 27 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 28 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 29 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 30 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 31 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 32 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 33 of 52




                REDACTED




               REDACTED
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 34 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 35 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 36 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 37 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 38 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 39 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 40 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 41 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 42 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 43 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 44 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 45 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 46 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 47 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 48 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 49 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 50 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 51 of 52
Case 2:20-cv-03881-GJP Document 1 Filed 08/10/20 Page 52 of 52
